Exhibit 99.1 The CATO Corporation NEWS RELEASE FOR IMMEDIATE RELEASE CEO Approval For Further Information Contact: John R. Howe Executive Vice President Chief Financial Officer 704-551-7315 CATO REPORTS NET INCOME AND EPS FOR 4Q AND 2009 Provides 2010 Outlook Charlotte, NC (March 18, 2010) – The Cato Corporation (NYSE: CATO) today reported net income for the fourth quarter and year ended January 30, 2010. For the fourth quarter, the Company reported net income of $7.3 million or $0.25 per diluted share, compared to net income of $3.9 million or $0.13 per diluted share for the fourth quarter ended January 31, 2009. For the quarter, net income increased 87% over the prior year and earnings per diluted share increased 92%. Full year 2009 net income was $45.8 million or $1.55 per diluted share compared to $33.6 million or $1.14 per diluted share for 2008. For the year, both net income and earnings per diluted share increased 36% over the prior year. Sales for fiscal fourth quarter ended January 30, 2010 were $217.7 million, a 4% increase over sales of $209.1 million for the fourth quarter ended January 31, 2009. For the quarter, same-store sales increased 2%. The Company's sales for 2009 increase 3% to $872.1 million from 2008 sales of $845.7 million. For the year, same-store sales increased 1%. “Cato again delivered strong results in a difficult economic environment,” said John Cato, Chairman, President and Chief Executive Officer. “We continue to manage our inventory and tightly control expenses while offering great fashion and value to our customers.” 8100 Denmark Road
